 

 

Case 2:19-cr-20172-SHL Document 193 Filed 06/08/21 Page1lof9 PagelD 564

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE
WESTERN DIVISION

 

UNITED STATES OF AMERICA, )
)
Plaintiff, ) Cr. No. 2:19-cr-20172-SHL
)
v. )
)
ANTONIO JOHNSON, ) FILED IN OPEN ooay
TRAVIS JACKSON and ) DATE: GP L20L/
SHALUNDRA JOHNSON, ) TIME: é ” du
)
Defendants. ) INITIALS:

 

VERDICT

 

We, the jury, on the charges in the Indictment for our verdict say:

COUNT 1

As to Count 1 of the Indictment, we, the jury, find the defendant, ANTONIO

JOHNSON: /

GUILTY OR NOT GUILTY

As to Count 1 of the Indictment, we, the jury, find the defendant, TRAVIS JACKSON:

J

GUILTY OR NOT GUILTY

If you find either Defendant guilty as to Count 1, please decide Count 2 for that
Defendant. If you find either Defendant not guilty as to Count 1, please answer not guilty
as to that Defendant for Count 2.

 

eemenneretneranty er
 

 

 

 

 

 

 

Case 2:19-cr-20172-SHL Document 193 Filed 06/08/21 Page 2of9 PagelD 565

COUNT 2

As to Count 2 of the Indictment, we, the jury, find the defendant, ANTONIO

JOHNSON:
Y

GUILTY OR NOT GUILTY

If you find the defendant, ANTONIO JOHNSON guilty of Count 2, proceed to the
question below. If you find the defendant, ANTONIO JOHNSON not guilty of Count 2, skip
this question and proceed to Count 2 as to TRAVIS JACKSON.

Question:

We, the jury, having found the defendant, ANTONIO JOHNSON guilty of the offense
charged in Count 2, further unanimously find that defendant, ANTONIO JOHNSON
“brandished” a firearm during and in relation to a crime of violence.

J

YES OR NO

As to Count 2 of the Indictment, we, the jury, find the defendant, TRAVIS JACKSON:

J

GUILTY OR NOT GUILTY

If you find the defendant, TRAVIS JACKSON guilty of Count 2, proceed to the
question below. If you find the defendant, TRAVIS JACKSON not guilty of Count 2, skip this
question and proceed to Count 3.

Question:

We, the jury, having found the defendant, TRAVIS JACKSON guilty of the offense
charged in Count 2, further unanimously find that defendant, TRAVIS JACKSON
“prandished” a firearm during and in relation to a crime of violence.

J

YES OR NO

 

 

 
 

 

 

 

Case 2:19-cr-20172-SHL Document 193 Filed 06/08/21 Page 3of9 PagelD 566

COUNT 3

As to Count 3 of the Indictment, we, the jury, find the defendant, ANTONIO

JOHNSON: J

GUILTY * OR NOT GUILTY

As to Count 3 of the Indictment, we, the jury, find the defendant, TRAVIS

JACKSON:

GUILTY OR NOT GUILTY

As to Count 3 of the Indictment, we, the jury, find the defendant, SHALUNDRA

JOHNSON: J

GUILTY OR NOT GUILTY

COUNT 4

As to Count 4 of the Indictment, we, the jury, find the defendant, ANTONIO

JOHNSON: /
GUILTY OR NOT GUILTY

If you find the defendant, ANTONIO JOHNSON, guilty of Count 4, proceed to the
questions below. If you find the defendant, ANTONIO JOHNSON, not guilty of Count 4, skip
the questions below and proceed to Count 4 as to TRAVIS JACKSON.
Questions:

We, the jury, having found the defendant, ANTONIO JOHNSON guilty of the offense

charged in Count 4, further unanimously find the following:

a) ANTONIO */ was over the age of eighteen at the time of the offense:

YES OR NO

 
 

 

 

Case 2:19-cr-20172-SHL Document 193 Filed 06/08/21 Page 4of9 PagelD 567

b) ANTONIO JOHNSON was not a parent, grandparent, brother, sister, aunt, uncle or
an individual having legal custody of the victim at the time of the offense:

Jf

YES OR NO

c) The victim was under the age of eighteen at the time of the offense:

Sv

YES OR NO

As to Count 4 of the Indictment, we, the jury, find the defendant, TRAVIS JACKSON:
GUILTY OR NOT GUILTY

If you find the defendant, TRAVIS JACKSON, guilty of Count 4, proceed to the
questions below. If you find the defendant, TRAVIS JACKSON, not guilty of Count 4, skip
the questions below and proceed to Count 4 as to SHALUNDRA JOHNSON.

Questions:
We, the jury, having found the defendant, TRAVIS JACKSON guilty of the offense
charged in Count 4, further unanimously find the following:

a) TRAVIS A was over the age of eighteen at the time of the offense:
YES OR NO
b) TRAVIS JACKSON was not a parent, grandparent, brother, sister, aunt, uncle or
an individual having legal custody of the victim at the time of the offense:
YES OR NO

c) The victim was under the age of eighteen at the time of the offense:

YES OR NO

 

 
 

Case 2:19-cr-20172-SHL Document 193 Filed 06/08/21 Page5of9 PagelD 568

As to Count 4 of the Indictment, we, the jury, find the defendant, SHALUNDRA

JOHNSON:

GUILTY OR NOT GUILTY
If you find the defendant, SHALUNDRA JOHNSON, guilty of Count 4, proceed to the
questions below. If you find the defendant, SHALUNDRA JOHNSON, not guilty of Count 4,
skip the questions below and proceed to Count 5.
Questions:
We, the jury, having found the defendant, SHALUNDRA JOHNSON guilty of the
offense charged in Count 4, further unanimously find the following:

a) SHALUNDRA JOHNSON was over the age of eighteen at the time of the offense:

YES OR NO

b) SHALUNDRA JOHNSON was not a parent, grandparent, brother, sister, aunt,
uncle or an individual having legal custody of the victim at the time of the offense:

YES OR NO
c) The victim was under the age of eighteen at the time of the offense:

YES OR NO
COUNT 5

As to Count 5 of the Indictment, we, the jury, find the defendant, ANTONIO

JOHNSON: J

GUILTY OR NOT GUILTY

As to Count 5 of the Indictment, we, the jury, find the defendant, TRAVIS JACKSON:

v

GUILTY OR NOT GUILTY

 

 

 
 

 

 

Case 2:19-cr-20172-SHL Document 193 Filed 06/08/21 Page 6of9 PagelD 569

As to Count 5 of the Indictment, we, the jury, find the defendant, SHALUNDRA

JOHNSON: JS

GUILTY OR NOT GUILTY
If you find any Defendant guilty as to Count 5, please decide Count 6 for that

Defendant. If you find any Defendant not guilty as to Count 5, please answer not guilty as
to that Defendant for Count 6.

COUNT 6

As to Count 6 of the Indictment, we, the jury, find the defendant, ANTONIO

JOHNSON:

GUILTY OR NOT GUILTY

If you find the defendant, ANTONIO JOHNSON guilty of Count 6, proceed to the
question below. If you find the defendant, ANTONIO JOHNSON not guilty of Count 6, skip
this question and proceed to Count 6 as to TRAVIS JACKSON.

Question:

We, the jury, having found the defendant, ANTONIO JOHNSON guilty of the offense
charged in Count 6, further unanimously find that defendant, ANTONIO JOHNSON
“brandished” a firearm during and in relation to a crime of violence.

Jf

YES OR NO

 
 

 

Case 2:19-cr-20172-SHL Document 193 Filed 06/08/21 Page 7of9 PagelD 570

As to Count 6 of the Indictment, we, the jury, find the defendant, TRAVIS JACKSON:

J

GUILTY OR NOT GUILTY

If you find the defendant, TRAVIS JACKSON guilty of Count 6, proceed to the
question below. If you find the defendant, TRAVIS JACKSON not guilty of Count 6, skip this
question and proceed to Count 6 as to Shalundra Johnson.

Question:

We, the jury, having found the defendant, TRAVIS JACKSON guilty of the offense
charged in Count 6, further unanimously find that defendant, TRAVIS JACKSON
“brandished” a firearm during and in relation to a crime of violence.

J

YES OR NO

As to Count 6 of the Indictment, we, the jury, find the defendant, SHALUNDRA

JOHNSON: J

GUILTY OR NOT GUILTY

If you find the defendant, SHALUNDRA JOHNSON guilty of Count 6, proceed to the
question below. If you find the defendant, SHALUNDRA JOHNSON not guilty of Count 6,
skip this question and proceed to Count 7.

Question:

We, the jury, having found the defendant, SHALUNDRA JOHNSON guilty of the
offense charged in Count 6, further unanimously find that defendant, SHALUNDRA
JOHNSON “brandished” a firearm during and in relation to a crime of violence.

YES OR NO

 

 

 

 

 

 

 
Case 2:19-cr-20172-SHL Document 193 Filed 06/08/21 Page 8of9 PagelD 571

COUNT 7

As to Count 7 of the Indictment, we, the jury, find the defendant, ANTONIO
JOHNSON:

GUILTY OR NOT GUILTY

As to Count 7 of the Indictment, we, the jury, find the defendant, TRAVIS JACKSON:

J

GUILTY OR NOT GUILTY

If you find either Defendant guilty as to Count 7, please decide Count 8 for that
Defendant. If you find either Defendant not guilty as to Count 7, please answer not guilty
as to that Defendant for Count 8.

COUNT 8

As to Count 8 of the Indictment, we, the jury, find the defendant, ANTONIO

JOHNSON:
Y

GUILTY OR NOT GUILTY

 

If you find the defendant, ANTONIO JOHNSON guilty of Count 8, proceed to the
question below. If you find the defendant, ANTONIO JOHNSON not guilty of Count 8, skip
this question and proceed to Count 8 as to TRAVIS JACKSON.

 

Question:

We, the jury, having found the defendant, ANTONIO JOHNSON guilty of the offense
charged in Count 8, further unanimously find that defendant, ANTONIO JOHNSON
“brandished” a firearm during and in relation to a crime of violence.

 

YES OR NO
Case 2:19-cr-20172-SHL Document 193 Filed 06/08/21 Page9of9 PagelID 572

As to Count 8 of the indictment, we, the jury find the defendant TRAVIS JACKSON:

J

GUILTY OR NOT GUILTY

If you find the defendant, TRAVIS JACKSON guilty of Count 8, proceed to the
question below. If you find the defendant, TRAVIS JACKSON not guilty of Count 8, skip the
question below.

Question:
We, the jury, having found the defendant, TRAVIS JACKSON guilty of the offense

charged in Count 8, further unanimously find that defendant, TRAVIS JACKSON
“brandished” a firearm during and in relation to a crime of violence.

YES

OR “NO |
At n kk ). Case

* "DATE FRESIDING JUROR

 

 

 

 
